On Application for Rehearing.
PROVOSTY, J.
It is ordered, adjudged and decreed that as to the claims of R. H. Fitzgerald in damages against George S. Yerger in suit No. 1805, of the docket of the lower court, entitled George S. Yerger v. G. *291W. Simmons and J. J. Gehlhausen, and as to the claim in damages of R. H. Fitzgerald v. Joel F. Johnson and Jeff B. Snyder in the intervention of Joel F. Johnson in said suit No. 1805, the judgment heretofore handed down by this court in the above-entitled consolidated suits be set aside, and that the judgment of the trial court be also set aside and annulled, and it is now ordered, adjudged and decreed that as to and on said claims in damages the case be remanded to the trial court for further trial and adjudication, with leave to both sides to offer further evidence.
Otherwise, the applications for rehearing are refused.